TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00461-CV



                                  Zackery Phillips, Appellant

                                                v.

                       Branch Banking and Trust Company, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 10-1637-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In this forcible-detainer action, appellee Branch Banking and Trust Company has filed

a motion to dismiss the appeal as moot. Branch Banking and Trust Company states that appellant

Zackery Phillips failed to supersede the judgment, a writ of possession was issued, Phillips

voluntarily vacated the subject property, and Branch Banking and Trust Company has had possession

of the property since March 2, 2012. See Tex. Prop. Code Ann. § 24.007 (West Supp. 2012).

               Branch Banking and Trust Company also certifies that the motion to dismiss is

unopposed. See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006)

(appeal from forcible-detainer judgment when the defendant is no longer in possession of the

premises is moot unless the defendant asserts a “potentially meritorious claim of right to current,
actual possession”); Wilhelm v. Fannie Mae, 349 S.W.3d 766, 768 (Tex. App.—Houston [14th Dist.]

2011, no pet.) (same). Accordingly, we grant the motion and dismiss the appeal as moot.1



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed as Moot

Filed: September 20, 2012




       1
        Also pending before this Court is appellee’s motion for extension of time to file response
brief. We also dismiss this motion as moot.

                                                2